IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 87 EM 2017
                                            :
                       Respondent           :
                                            :
                                            :
              v.                            :
                                            :
                                            :
DESHAWN NEWMAN,                             :
                                            :
                       Petitioner           :


                                       ORDER



PER CURIAM

       AND NOW, this 18th day of September, 2017, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DISMISSED, WITHOUT

PREJUDICE to Petitioner to seek similar relief in the presently pending Post Conviction

Relief Act petition.